ORDER
PER CURIAM.
On June 2, 2014, the Supreme Court reversed with costs the judgment of this court and remanded the case for further proceedings consistent with the Supreme Court’s opinion.
Accordingly,
It is Ordered That:
1. The mandate of this court issued on November 5, 2012 is recalled, the appeals are reinstated, and this court’s judgment is vacated.
2. Pursuant to IOP # 14, the en banc court has determined to dissolve its en banc status and refer the case to the two *959remaining panel members and a newly-selected judge.